Citation Nr: 0707869	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition, to include due to herbicide 
exposure.

2. Entitlement to an increased rating for the residuals of a 
right leg shrapnel injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The case was brought before the Board in July 2003, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1. An unappealed June 1970 rating decision, in pertinent 
part, denied service connection for "fungus infection" of 
the hands and feet finding no current diagnosis. 

2. Evidence received since the June 1970 decision does not 
bear directly and substantially upon the specific matter 
under consideration and is not significant enough that is 
must be considered in order to fairly decide the merits of 
the claim. 

3. The veteran's residuals of his right leg shrapnel injury 
include a small fading scar, complaints of pain, numbness and 
mild peripheral neuropathy in the right tibia/fibula area.






CONCLUSIONS OF LAW

1. The June 1970 rating decision that denied the claim for 
entitlement to service connection for fungus infections to 
the hands and feet is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1100 (2006).

2. Evidence received since the June 1970 rating decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2001).

3. The criteria for a disability rating greater than 10 
percent for residuals of a right leg shrapnel injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.73, Diagnostic Code 5311; 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002 and 2006); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.124a, Diagnostic 
Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 




New and Material Evidence (Skin Condition)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current skin condition is a result of 
exposure to Agent Orange during his service in Vietnam. The 
veteran's claim was denied in a June 1970 rating decision 
where the RO found no current medical diagnosis. The Board 
notes that the veteran subsequently filed a claim to reopen 
in June 1982. The RO sent the veteran a letter in July 1982 
asking for information to substantiate his claim. The veteran 
did not respond and, therefore, the claim was deemed 
abandoned. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Here, no correspondence was received during 
the appellate time period and, therefore, the June 1970 
rating decision is final. 

At the time of the June 1970 decision, the record included 
service medical records, which are silent as to any 
complaints, treatments or diagnoses of any skin condition, 
and a May 1970 VA examination also finding no evidence of a 
skin condition.  The record also included the veteran's DD-
214 and personnel records confirming his service in Vietnam.

Since 1970, potentially relevant evidence received includes 
VA outpatient treatment records from 2000 to 2005.
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bear "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date, in February 2000.]    

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence of a current skin condition.  For evidence 
to be new and material in this matter, it would have to tend 
to show that the veteran currently has a skin condition. 

The VA outpatient treatment records do not include such 
evidence, but rather merely show continued treatment for the 
veteran's other, unrelated medical conditions. 

The VA outpatient treatment records, while new evidence, are 
not material in that they do not show a possibility of 
substantiating the veteran's claim.  The Board finds that the 
evidence received subsequent to June 1970 is not new and 
material and, therefore, the veteran's claim of entitlement 
to service connection for a skin condition, to include as 
secondary to herbicide exposure, may not be reopened.

Increased Rating (Right Leg Shrapnel Injury)

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Board notes that the RO originally rated the veteran's 
disability under Diagnostic Code (DC) 7805, for scars.  In 
the February 2002 Statement of the Case (SOC), the RO granted 
the veteran an increased rating of 10 percent finding that 
the criteria relevant to orthopedic or neurological disorders 
warrants a 10 percent evaluation.  The veteran's disability 
was rated under DC 8520 for incomplete paralysis of the 
sciatic nerve.  As will be explained below, the Board also 
finds a 10 percent rating, but no more, is warranted under 
the neurological diagnostic code based on his diagnosis of 
peripheral neuropathy.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves. Complete paralysis of the sciatic 
nerve produces the foot to dangle and drop, with no active 
movement possible of muscles below the knee, flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances. See 38 
C.F.R. § 4.120. Under Diagnostic Code 8520, for incomplete 
paralysis, as is the case here, DC 8520 provides for a 10 
percent disability rating if the condition is mild. If the 
condition is considered "moderate", a 20 percent disability 
rating is provided. If the condition is considered 
"moderately severe", a 40 percent disability rating is 
provided. The Board observes that the words "mild," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

The medical evidence here includes VA outpatient treatment 
records from 2000 to 2005, VA examinations from April 2000, 
August 2000 and December 2005 and private medical records 
from May 2002.

The VA outpatient treatment records show consistent 
continuous treatment of the veteran's right lower limb with 
complaints of occasional sharp pain and episodic numbness and 
tingling. The records indicate a diagnosis of peripheral 
neuropathy of the right lower limb due to a shrapnel wound. 

The veteran underwent VA examinations in April 2000, August 
2000 and December 2005 where all examiners concluded findings 
of peripheral neuropathy as the most predominant 
manifestation of the veteran's shrapnel injury.

The April 2000 examiner noted the veteran's scar to be a 
"slight indentation in the circular pattern on the anterior 
portion of his tibia." The examiner also noted that the scar 
was not painful to palpatation and had some dry skin 
associated with it. Clinical tests ruled out any scarring 
abnormality, muscle atrophy or orthopedic abnormality. 
Specifically, the veteran exhibited full range of motion and 
x-rays indicated normal tibia and fibula images. The x-ray 
report did notice some minor chip densities present at the 
veteran's ankle "apparently on the basis of old trauma." 
Rather, the examiner found "incidental finding[s] of mild 
peripheral neuropathy," but overall "no evidence of long 
term residual effect of this shrapnel wound."

Similarly, the August 2000 VA examiner also found no 
significant scarring, muscle or orthopedic abnormality, but 
rather indicated the veteran's complaints of episodic 
numbness and tingling. The examiner diagnosed the veteran 
with "peripheral neuropathy of the right lower limb due to 
shrapnel wound."

Most recently, the veteran was afforded a VA examination in 
December 2005 where the examiner diagnosed the veteran with 
mild peripheral neuropathy of the right tibia/fibula status 
post shrapnel injury. On physical examination, no significant 
scarring was noted and range of motion was normal even after 
repetitive testing. There was no evidence of muscle atrophy 
or other significant disability. Again, the most predominant 
manifestation was the veteran's decreased sensation over the 
anterior aspect of the lower leg, indicative of peripheral 
neuropathy. The x-ray report conducted with the examination 
indicated no abnormality as to the right tibia-fibula, but 
"posttraumatic changes about the ankle."

The veteran also submitted private examination records from 
May 2002 from Dr. Wiand, D.O, indicating chronic right ankle 
conditions, to include chronic high grade sprain and ongoing 
tenosynovitis. The veteran's shrapnel injury, however, was 
not indicated as the cause of the veteran's right ankle 
conditions.

The Board notes that the various examiners all noted the 
veteran's right ankle conditions, but none have opined 
specifically about causation. To clarify, the RO sought a 
medical opinion from Dr. Inyama who opined as follows:

As per the findings on MRI of the patient's right ankle, 
noted in 2002, these conditions are not secondary to the 
patient's shrapnel injury. The location of the patient's 
scar was the anterior medial aspect of the middle third 
of the lower leg. There is no evidence that the shrapnel 
injury involved the ankle joint. X-ray of April 1, 2000, 
showed that the patient had minor chip densities present 
below the medial and lateral malleolus regions related 
to old trauma.

The examiner's opinion is compelling in light of her thorough 
review of the entire record and a lack of contradictory 
medical evidence. No other medical professional has related 
the veteran's right ankle conditions to his shrapnel injury 
or otherwise conflicted with this opinion. Accordingly, the 
Board concludes that the veteran's right ankle conditions are 
separate and distinct from his service-connected right leg 
injury and may not serve as the basis for an increased 
rating. 

Rather, the medical evidence consistently defines the 
veteran's disability to primarily be peripheral neuropathy of 
his right lower limb. The peripheral neuropathy, moreover, is 
consistently characterized as "mild" including episodic 
numbness and tingling in the afflicted area which improves 
after exercise or excessive use. The veteran does not use a 
brace or any other assistive device for walking and, other 
than slight decreased sensation over the anterior aspect of 
the lower leg, no physical examination could confirm the 
veteran's complaints of "stabbing pain" or "stiffness".

The Board finds the record to reveal a disability of a 
"mild" level. It would be difficult for the Board to 
conclude the veteran has "moderate" incomplete paralysis 
given that medical evidence from 2000 to 2005 consistently 
shows a mild disability with only slight decreased sensation 
over the afflicted area. 

As mentioned above, the RO originally rated the veteran's 
right leg condition under DC 7805, for scars.  There are 
multiple diagnostic codes designated for scars, located under 
DCs 7801-7805, depending on the location, size and severity 
of the scar. 38 C.F.R. § 4.118, DCs 7801-7805.  Under DC 
7805, the condition is rated based on limitation of function 
of affected part by analogy.  See 38 C.F.R. § 4.118, DCs 
7805.  Specifically, limitation of function of the leg is 
rated under 38 C.F.R. § 4.71a, DC 5262.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590 (July 31, 2002).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO did not explicitly consider or advise the veteran of 
the old and new regulations pertaining to skin disorders. 
When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance. See VAOPGCPREC 16-92 (1992).  Here, 
the Board concludes that even though the veteran has not been 
provided notice of the regulatory changes for skin disorders, 
his due process rights are not violated by this Board 
decision. As will be explained more thoroughly below, neither 
version of the regulation is more favorable to his claim, and 
his claim must be denied regardless of the criteria under 
which it is considered. Also, the actual skin criteria used 
by the RO, namely DC 7805 remained identical after the 
regulation change. That is, under both the old and new 
criteria, Diagnostic Code 7805 for scars calls for a rating 
based on the limitation of function of affected part.  See 38 
C.F.R. § 4.118, DC 7805 (2002) (2006).

Finally, the Board finds no prejudice because the review here 
is more thorough than that of the RO, since the RO did not 
explicitly consider the old and new rating criteria of skin 
disorders. As will be explained, there simply is no basis for 
assignment of a higher evaluation.

Again, under both the old and new criteria, Diagnostic Code 
7805 for scars called for a rating based on the limitation of 
function of affected part. Under DC 5262, for impairments of 
the tibia and fibula, a 10 percent disability rating is 
warranted for slight knee or ankle disability. A 20 percent 
disability rating is warranted for a moderate knee or ankle 
disability and a 30 percent disability rating is warranted 
for a marked knee or ankle disability.

In this case, the VA outpatient treatment records show 
complaints of painful movement, but there simply is no 
medical evidence of any orthopedic disability of the knee or 
ankle due to the veteran's shrapnel injury.  Specifically, VA 
examiners have found no physical evidence of limitation of 
motion or functional loss, even on repetition.  As noted 
above, medical opinion specifically states ankle disability 
not part of service-connected condition.  Medical examiners 
consistently indicate the veteran's predominant disability 
due to his shrapnel injury is peripheral neuropathy. 

Shrapnel injuries may also be rated under muscle injuries if 
more advantageous.  In this case, the RO did consider the 
rating criteria under DC 5311 for injuries affecting Muscle 
Group XI.  This Muscle Group encompasses the posterior and 
lateral crural muscles and the muscles of the calf, and their 
functions include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee. 38 C.F.R. § 4.73, Diagnostic Code 5311.  A 
noncompensable evaluation is assigned for slight residual 
disability; a 10 percent rating is provided for a moderate 
residual disability; a 20 percent rating for a moderately 
severe residual disability; and a 30 percent rating for a 
severe residual disability. Id.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  "Slight" disability of muscles is 
characterized by a simple wound of muscle without debridement 
or infection.  History and complaint characteristic of a 
"slight" disability of muscle injury includes service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56 (c).  Objective findings characteristic 
of slight muscle disability include minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

In the instant case, the Board finds that the veteran's right 
leg disability nearly meets the criteria of a non-compensable 
slight muscle disability and, therefore, cannot form a basis 
of an increased rating. 

The VA examiners consistently found no physical evidence of 
any of the cardinal signs and symptoms or muscle disability 
such as loss of power or weakness.  The veteran was found to 
have a minimal scar and some subjective complaints of 
"stabbing pain."  Overall, the residuals of the veteran's 
right leg shrapnel injury have not resulted in any 
appreciable muscle impairment.  His symptoms under DC 5311 
more nearly fit the criteria for a "slight" disability, 
which is non-compensable. 

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the 
neurological impairment rated under DC 8520, if the veteran 
has other symptoms due to the right leg disability, a 
separate rating could be assigned.  For example, the 
veteran's disability may also be rated based on limitation of 
motion under DC 5262.  As explained above, however, a 
separate diagnostic code is not warranted given the medical 
evidence in this case.  The veteran has full range of motion 
and no physical examination has been able to confirm the 
veteran's complaints of weakness and instability.  Indeed no 
medical professional has ever found any significant 
orthopedic or muscular right leg abnormality.  

Alternative Diagnostic Codes

No other diagnostic code would render a higher rating. 

In regard to skin conditions, Diagnostic Code 7804 
alternatively provides for a 10 percent rating where a 
superficial scar proved to be tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, DC 7804 (2002) (2006). The 
current version of DC 7804 further provides that 
"superficial" scars are those not associated with 
underlying soft tissue damage. Id.  The medical evidence 
clearly and consistently states that the veteran's scar is 
not painful to palpatation and therefore this diagnostic code 
is inapplicable.

As explained above, the residuals of the veteran's injury are 
not predominately a muscle disability.  Rather, the veteran 
has "slight" muscular residuals to include a minimal scar 
and some complaints of pain.  Accordingly, any other arguably 
applicable muscle group diagnostic code would not result in a 
rating greater than 10 percent. 

The medical evidence suggests the veteran's mild peripheral 
neuropathy affects his tibia and fibula area of his right 
lower limb.  Any other applicable peripheral nerve diagnostic 
criteria would not result in a higher rating.  The other 
arguably applicable criteria include diagnostic codes 8521 
(external popliteal nerve), 8522 (musculocutaneous nerve), 
8523 (anterior tibial nerve), 8524 (internal popliteal nerve, 
8525 (posterior tibial nerve) and 8526 (anterior crural 
nerve).  None of those diagnostic codes, however, provide for 
a rating greater than 10 percent for mild incomplete 
paralysis.

In short, the veteran is not entitled to a rating greater 
than 10 percent for his right leg disability under any 
neurological, orthopedic, muscular or skin diagnostic code.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right leg 
disability.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in May 2001, March 2002, October 2004 and 
March 2006.  Those letters advised the veteran of the 
information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 
October 2004 letter told him to provide any relevant evidence 
in his possession. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The March 2006 letter told the 
veteran the relevant information regarding how disability 
ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter dated in October 2004 satisfied the duty to notify 
provisions on the claim for service connection for a skin 
disorder.  Since this is a claim to reopen a previously 
denied claim, additional notice requirements apply.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006), that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
October 2004 letter informed the veteran new and material 
evidence was needed to reopen the claim and provided him the 
definition of new and material evidence.  The letter also 
informed him that the claim was previously denied because 
there was no record of treatment for a skin condition in 
service and no medical evidence showing a skin condition.  
The veteran was advised that he must submit evidence related 
to this fact.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of the appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first adjudication 
of the claims, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and additional SSOCs were provided to the 
veteran in September 2005 and April 2006.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in regard to 
the veteran's claim for service connection for a skin 
condition because the no new and material evidence has been 
submitted to reopen the claim. 

In regard to the right leg claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination, 
most recently in 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's right leg since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a skin condition, to 
include due to herbicide exposure, has not been submitted 
and, therefore, the claim is denied.

Entitlement to an increased rating for the residuals of a 
right leg shrapnel injury, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


